Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-2 and 11-12, the prior art of record fails to a system and a method of a noise suppression device, comprising a discrete Fourier transform executor that expands a baseband signal into a discrete Fourier series, the baseband signal being generated by quadrature-demodulating a received signal having an upper sideband signal and a lower sideband signal located symmetrically on a frequency axis with respect to a first angular frequency; an amplitude spectrum calculator that calculates an amplitude spectrum of frequency bins of the baseband signal expanded into the discrete Fourier series; an asymmetric component detector that detects, as an asymmetric frequency bin, a frequency bin corresponding to an asymmetric component in the amplitude spectrum by evaluating symmetry of the amplitude spectrum with respect to a center frequency bin corresponding to the first angular frequency; a suppressor that, in the discrete Fourier series expanded from the baseband signal, multiplies a value corresponding to the asymmetric frequency bin by a first factor, and multiplies a value corresponding to a frequency bin other than the asymmetric frequency bin by a second factor larger than the first factor; and an inverse discrete .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kovach teaches a system for recovering an unknown signal from multiple records of brief duration which contain the signal at mutual delays of background of independent noise.
Hirose teaches a sound collection device that collect sound while suppressing noise.
Nikitin teaches communication method including encoding information into a high-peakedness designed pull train into a low-peakedness designed pull train for modulating narrowband carrier to generate a physical communication signal.
Sacolick teaches techniques for suppressing noise in a magnetic resonance system.
Radosevic teaches a bandwidth constrained communication system including a pulse shaping filter that intentionally introduce memory into a signal in the form of intersymbol interference.

Tououl teaches a phase noise robust data modulation scheme.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

THANH C. LE
Examiner
Art Unit 2646





/THANH C LE/Primary Examiner, Art Unit 2646